DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,387,367 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

APPLICATION 16/543,806
1. A method comprising:
storing, by a distributed file system comprising a plurality of nodes, a plurality of file objects, wherein the plurality of file objects has multiple formats;
determining at least one base format for at least one group of file objects from the plurality of file objects, wherein each of the at least one base format is determined in view of multiple different formats of file objects containing a similar content in each of the at least one group of file objects;
storing at least one file object corresponding to the at least one base format on a node of the plurality of nodes and discarding the at least one group of file objects;
receiving, by the distributed file system comprising the plurality of nodes, a request from a client for a file object in a first format;
identifying a file object in a base format of the at least one base format corresponding to the requested file object;

creating, by a processing device of the distributed file system, a file object in the first format in view of the file object in the base format; and
sending the created file object in the first format to the client.
US 10,387,367 B2
1.  A method comprising: 
storing, by a distributed file system comprising a plurality of nodes, a plurality of file objects in multiple different formats; 

determining a base format for the plurality of file objects in view of the multiple different formats;  




responsive to determining the base format, storing a file object in the base format on a node of the plurality of nodes and discarding at least one of the plurality of file objects in the multiple different formats;  



in response to determining the file object in the first format is missing, querying a node of the plurality of nodes to determine that the file object is stored in the base format;  
creating, by a processing device of the distributed file system, the file object in the first format in view of the file object in the base format;  and 

transmitting the file object in the first format to the client. 



Claims 14 & 18 include features analogous to claim 1. Claims 14 & 18 are rejected at least for the reasons as noted with regard to claim 1.

Claims 2-13, 15-17 & 19-20 are rejected at least by virtue of their dependencies from claim 1, 14 & 18.

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is filed or rewritten or amended to overcome the double patenting rejection set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159


/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            May 12, 2021